Citation Nr: 0915927	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  02-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for fallen arches with 
calluses, contracted toes, bilateral, and left foot bone 
deformity, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran reportedly had active duty service from June 1971 
to January 1976 with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and remanded 
in March 2005, September 2006, and September 2008.


FINDING OF FACT

The Veteran's service-connected bilateral foot disability, 
currently described for rating purposes as fallen arches with 
calluses, contracted toes, bilateral, and left foot bone 
deformity, is productive of overall impairment of the feet 
which more nearly approximates a disability picture 
consistent with pronounced disability by analogy to rating 
criteria for bilateral flatfeet.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 50 
percent, but no higher, for disability described for rating 
purposes as fallen arches with calluses, contracted toes, 
bilateral, and left foot bone deformity, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Codes 5276, 5282, 5284 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The RO sent VCAA letters in March 
2004, September 2006, and October 2008 to the Veteran 
advising her of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, these 
letters advised the appellant of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  

The Board notes that the VCAA letters were all sent to the 
appellant prior to the most recent RO readjudication of the 
appeal in connection with the December 2008 supplemental 
statement of the case.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the effectively timely September 2006 and 
October 2008 letters provided the notice contemplated by 
Dingess.  The appellant was provided with notice of the types 
of evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted, and this 
letter directly explained how VA determines disability 
ratings and effective dates.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present appeal, the effectively timely October 2008 
VCAA letter provided notice expressly addressing and 
satisfying the requirements contemplated by the Court in 
Vazquez-Flores.  This notice was followed by RO re-
adjudication as evidenced by a December 2008 supplemental 
statement of the case. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA examinations focused upon 
the claim on appeal, and VA examination reports from December 
2008, April 2004, and August 2002 are of record.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the appeal, 
and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this appeal.
 
Analysis

The Veteran is seeking a higher rating for her service-
connected bilateral foot disability.  In reviewing the 
evidence, it appears that the disability has  been described 
for rating purposes as fallen arches with calluses, 
contracted toes, bilateral, and left foot bone deformity.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in 
the severity of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet.App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The RO has rated the Veteran's service-connected foot 
disabilities as 30 percent disabling under Diagnostic Code 
5276 for acquired flatfoot.  Disabilities of the foot are 
rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5276 for flatfoot, a 10 percent rating, 
regardless of whether the condition is unilateral or 
bilateral, indicates it is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achilles, and pain on manipulation and use of the feet.  
A 20 percent rating for unilateral pes planus or a 30 percent 
rating for bilateral pes planus requires a severe condition 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  A 30 percent rating for unilateral pes planus 
or a 50 percent rating for bilateral pes planus requires a 
pronounced condition manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5278 for claw foot (pes cavus) is not for 
application in this case as, even considering the various 
diagnoses for the Veteran's foot disabilities suggested in 
the record, there is no indication of any diagnosis of pes 
cavus.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Diagnostic Code 5279 for Metatarsalgia, anterior (Morton's 
Disease) provides for a maximum evaluation of 10 percent, 
whether the disability is unilateral or bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.

Diagnostic Code 5280 provides for a 10 percent disability 
rating for unilateral hallux valgus with resection of the 
metatarsal head, or severe enough to be equivalent of 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5280.

Diagnostic Code 5282 provides for a maximum disability rating 
of 10 percent for hammer toe of all toes of a unilateral foot 
without clawfoot; a noncompensable rating is assigned for 
individual hammertoes.  

Diagnostic Code 5284 provides criteria for rating other foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 
note to Diagnostic Code 5284 provides that a 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board notes that Diagnostic Codes 5277, 5281, and 5283 
are not for application in the instant case because there has 
been no objective finding of weak foot (Diagnostic Code 
5277), hallux rigidus (Diagnostic Code 5281), or malunion or 
nonunion of tarsal or metatarsal bones (Diagnostic Code 
5283).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Most recently, the Veteran was afforded a VA examination in 
December 2008; the report of the examining physician's 
medical findings is associated with the claims file.  The 
Board first turns its attention to this most recent and 
highly thorough medical examination report evaluating the 
Veteran's feet, which the Board finds is of substantial 
probative value in this case.

The December 2008 examiner reviewed the claims file and 
acknowleged that the Veteran had previously been diagnosed 
with "pes planus" but the December 2008 examiner explained 
disagreement with that diagnosis.  The examiner explained 
that the Veteran "does have low arches; however, there is no 
way that she has pes planus.  She does not even have x-ray 
evidence of pes planus."  The examiner stated that "[f]rom 
the 2002 examination, it appears that she has plantar 
fasciitis."  The examiner goes on to explain his diagnostic 
findings regarding the Veteran's disabilities of the feet.  
The examiner observes that the Veteran "has pain in her 
ankles; in actuality, it is not related to her feet."  
Further, "[s]he has also developed Hallex Valgus with small 
bunions as well as claw toes of the small toes."  Also, 
"[s]he indicated that she has developed callouses on soles 
of her feet; however, physical examination does not reveal 
this."  The examiner acknowledged the Veteran's account of 
"flare-ups" of "primarily increased pain with walking and 
standing."  The report shows that the Veteran denied injury 
to her feet, and denied any history of surgery to her feet.

Physical examination findings in the December 2008 report 
feature "small bilateral bunions, which are tender to 
palpation," "20 degrees of Hallex Valgus, which she did not 
have in 2002," "claw toes bilaterally on the second, third, 
and fourth toes," and "low arch."  There was "tenderness 
to her plantar fascia insertion at the metatarsal heads, 
which would indicate metatarsalgia."  "She has no 
tenderness to plantar fascia at the arch nor tenderness to 
plantar fascia insertion into the calcaneus.  She has no 
indication of callouses or corns."  Range of motion results 
were reported without any comment indicating disability 
pertinent to the applicable rating criteria.  Finally, the 
examiner noted "no indication of abnormal shoe wear."

The December 2008 VA examination report contains x-ray 
reports.  For the left foot, the x-ray report shows: "Hammer 
toe deformity.  No other significant osseous, joint or soft 
tissue abnormalities."  For the right foot, the x-ray report 
shows: "Minor hallux valgus deformity.  There are minimal 
degenerative changes first MTP joint.  Hammertoe deformity.  
Soft tissues are normal."  The December 2008 VA examination 
report presents final diagnostic conclusions of: "Bilateral 
plantar fasciitis with mild Achilles tendonitis," "Hallex 
Valgus with bilateral bunions," "Hammertoes number two 
three, and four toes," and "Metatarsalgia bilaterally."

Evidence prior to December 2008 has also been reviewed. 

A May 2007 report from a Dr. Jonas shows consultation 
regarding foot pain, without diagnosis or notation of any 
feature of foot disability beyond what is contemplated in the 
more thorough reports discussed above.

An October 2006 private medical record from Dr. Jonas 
documents complaints of "recurrent bunion pain" and "feet 
are just hurting her all the time."  X-rays revealed 
"hallux abductovalgus deformity with an intermetatarsal 
angle of 13-1/2 degrees and a hallux abductovalgus angle of 
44 degrees."  Also noted was "pain on range of motion as 
well and sub 2nd metatarsophalangeal joint pain."  Another 
page associated with one of the copies of this October 2006 
report shows a diagnostic impression of "minimal hallux 
valgus deformity is present bilaterally" and "no other bony 
abnormalities or soft tissues defects seen."

A March 2006 private medical record from Dr. Jonas further 
documents complaints of bilateral "feet pain, callouses 
plantar ... tendonitis + pronation of bilateral feet."  The 
record notes complaints that the feet swell with "severe 
pain," "burning on the bottom," and spasms.

Another March 2006 medical note verifies that the Veteran has 
been medically advised to "sit more often" to manage her 
foot pain.

An April 2005 private medical record from a Dr. Seefeldt 
notes the Veteran "complaining of primarily Achilles pain.  
Also, some forefoot pain."  A diagnosis of "Achilles 
tendonitis" was rendered.

An October 2004 private medical record from Dr. Jonas shows 
that, at the Veteran's initial consultation with this doctor, 
the Veteran complained of "painful feet in the balls and 
arches and the heels."  Bunions were observed, and the 
report refers to treatment for "calluses in the plantar 
aspect."  Also, "plantarflexed second metatarsal" and 
"Achilles tendinitis [sic]."

The Veteran was previously afforded a VA examination in April 
2004.  Pertinent physical examination findings noted in the 
April 2004 report show "slow gait and non antalgic gait."  
There was "difficulty walking on her toes and on her heels 
due to the pain."  "Both feet present adequate peripheral 
pulses."  There was an observed "corn in the fifth digit of 
the left foot with a callus in the metatarsal area with 
significant tenderness."  Also, "she presents a small 
bunion with a callus in the lateral aspect of the big toe and 
in the metatarsal area of the right foot with marked 
tenderness."  The report shows "overriding of the second 
toe of a mild degree" and that there was "also tenderness 
in both feet in the heel area and also in the Achilles tendon 
but no evidence of swelling."  A notation was made of 
"adequate range of motion of all of the toes with no 
evidence of onychomycosis.  No ulcerations."  The examiner 
found "adequate dorsiflexion of both ankles, dorsiflexion 
from 0-20 degrees and plantar flexion from 0-45 degrees.  
There is evidence of pes planus in both feet.  The veteran 
presents with tenderness in the heel area bilaterally and 
also in the arc area.  The veteran has an adequate functional 
range of motion and gait standing and walking."  Other 
pertinent notations included "abnormal shoe wear pattern," 
and "adequate alignment of the heel with the Achilles tendon 
with mild tenderness but there is no valgus at this time," 
and "a mild hallux valgus of around 10 degrees at the first 
metatarsophalangeal joint on the right foot."

The April 2004 VA examination report documents a medical 
diagnostic impression of "bilateral feet pain due to pes 
planus and evidence of hallux valgus and degenerative changes 
of a mild degree.  The veteran's weight and her occupation 
which requires that she will be standing on her feet 
aggravate her condition and increase the mechanical reason to 
have more pain."  The examiner commented: "In my opinion, 
the pain could significantly limit the functional ability of 
the joints during flare-ups when the joints are used over a 
period of time."  However, the examiner explained that "I 
consider that there is no loss of range of motion and during 
the physical examination it may be effecting her to a mild 
degree during the flare up."  Finally, although it was 
"difficult to determine at this point," the examiner found 
that there "is no evidence of any effects, fatigability or 
coordination during the examination."

An August 2003 private treatment record from a Dr. Blair 
shows that the Veteran sought treatment for "pain in the 
forefoot area with broad-based callusing" of bilateral feet.  
Physical examination revealed "broad-based callusing under 
the 2nd, 3rd, and 4th metatarsal heads bilaterally.  She has 
some mild plantar pain.  Really, very minimal cockup toe 
deformity."  There were "no punctuate lesions."  The 
examiner noted "possibly a little synovitis-type picture 
with a 2nd MTP on the right.  However, [this] discomfort is 
spread over the 3rd and 4th metatarsals also.  Broad-based 
callus."  (An October 2003 report from the same doctor adds 
only a note of discomfort in the "navicular tuberosity 
area.")

A March 2003 private medical repost from Dr. Blair shows foot 
symptoms "in the upper mild range."  Overpronation of the 
left foot "to a moderate degree" was noted along with 
"excessive heel valgus."  There were "no lateral 
impingement symptoms" and "no swelling along the posterior 
tibial tendon on the left."

The earliest pertinent objective medical evidence in this 
case is presented in an August 2002 VA examination report.  
This report shows complaints of "pain through the medical 
arches of both feet, as well as tenderness to palpation along 
the medial aspect of the talonavicular prominence more on the 
right than left."  Examination at that time led to an 
impression of "pes planus, bilaterally," "tenderness to 
palpation along the talonavicular region," and "slight 
prominence, more on the right than left over the base of the 
navicular."  There was "no evidence of callus formation in 
either foot," "no evidence of inversion of the first ray," 
"no significant hallux valgus deformity," and "weight 
bearing line appears to remain quite lateral to her great toe 
metatarsophalangeal joint."  One diagnostic impression was 
"history of pes planus, bilateral, moderate."  The other 
diagnostic impression was "accessory navicular (congenital 
anomaly) bilateral feet, symptomatic."

Under Diagnostic Code 5276, an increased rating would require 
pronounced bilateral pes planus with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendon 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances.  Although the Veteran may not actually have pes 
planus, the record does show plantar fasciitis, some hallux 
valgus, claw toes, and Achilles tendonitis.  The Board is 
unable to conclude from the medical evidence that any of 
these disorders can be disassociated from the service-
connected foot disability.  

The Board therefore finds that the overall disability picture 
must be considered.  In this particular case, not all of the 
listed criteria for a 50 percent rating under Code 5276 are 
met.  In part this is because it appears that the Veteran 
does not actually have pes planus.  Under these 
circumstances, however, the Board believes that the overall 
foot disability can be rated by analogy to Code 5276.  There 
is some inconsistency between various medical reports, but 
there appears to be persuasive evidence of tenderness, some 
spasm at times, and some swelling at times.  The Veteran has 
reported increased pain on use and this appears consistent 
with the medical evidence.  The Veteran has also reported 
that the severity of the disability is not substantially 
improved by orthotics.  Review of the evidence from a 
longitudinal perspective shows continuing significant foot 
problems which have required regular medical treatment.  
Considering the totality of the evidence, the Board believes 
that the overall disability appears to be more consistent 
with pronounced disability and by analogy to bilateral 
flatfeet a 50 percent rating is warranted.  This is the 
highest rating under Code 5276, and the Board is unable to 
find that a rating or ratings under other diagnostic criteria 
for foot disability would result in a higher rating than 50 
percent.  

To summarize, the Board finds that the Veteran's service-
connected bilateral foot disability may be rated by analogy 
to pes planus and that the overall disability picture of the 
service-connected bilateral foot disability more nearly 
approximates the criteria for a 50 percent rating under Code 
5276.  A higher schedular rating does not appear to be 
available. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected disability on appeal have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization; the Veteran has described that her foot 
pain has been accommodated at work with arrangements 
permitting her to spend more time sitting.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

Finally, in making this determination, reasonable doubt has 
been resolved in the Veteran's favor in this case.



ORDER

A rating of 50 percent (but no higher) is warranted for 
bilateral foot disability described for rating purposes as 
fallen arches with calluses, contracted toes, bilateral, and 
left foot bone deformity.  To this extent, the appeal is 
granted subject to laws and regulations applicable to payment 
of VA benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


